.    -
..




                             July   24,    195-r

Hon. Robert S. Calve&                Opinion No. WW-204
Comptroller of Public Accounts
Capitol Station                      Re:     Whether or not the tax
Austin, Texas                                referred to in H.B. 433,
                                             55th Legislature, Section
                                             28, is an occupation tax
                                             under Section 3, Article
Dear Mr. Calvert:                            VII, Constitution of Texas
          You request the opinion of this offi,ceupon the
question presented in your letter of July 11, 1957, which
is as follows:
             "H.B. 433, 55th Legislature, Section
     28,    reads in part as follows:
          "'In addition to all other taxes now
     being paid, each stock company, mutual company,
     reciprocal, or interinsurance exchange or
     Lloyds Association writing Workmen's Compensa-
     tion insurance in this State, shall pay annually
     into the State Treasury, for the use and benefit
     of the Workmen's Compensation Fund, an amount
     equal to one-fourth (l/4) of one per cent (1s)
     of gross premiums collected by such company or
     association during the preceding year under
     workmen's compensation policies written by
     such companies or associations covering risks
     in this State according to the reports made
     to the Board of Insurance Commissioners as
     required by law.'
              "Please advise me if this tax is an
         occupation tax, under Section 3, Article VII,
         Constitution of Texas. The question is asked
         for the reason that if the tax is an occupation
         tax, one-fourth (l/4) will be deposited to the
         Available School Fund."
          you quote only the portion of the statute levying
the tax. A better understanding of the question is achieved
by quoting all of the pertinent part of Section 28 of said
H.B. 433, which is as follows:
Hon. Robert S. Calvert, page 2 (WW-204)


         "'Section 28.     There is hereby established
    as a special fund, separate and apart from all
    public moneys or funds of this State, a Workmen's
    Compensation Fund which shall be used by the board
    for the purpose of paying costs of the administra-
    tion of the law, in addition to amounts annrooriated
    by the Legislature of the State of'Texas.. The
    State Treasurer shall be the treasurer and custodian
    of the fund. He shall administer such fund in
    accordance with the directions of the board, and
    the Comotroller shall issue warrants unon it in
    accordance with the directions of the board. In
    addition to all other taxes now being paid, each
    stock company, mutual company, reciprocal, or
    interinsurance exchange or Lloyds Association
    writing Workmen's Compensation insurance in this
    State, shall pay annually into the State Treasury,
    for the use and hri?%fit   of the Workmen's Compensa-
    tion Fund, an amouTequal      to one-fourth (l/4) of
    one per cent (1%) of gross premiums collected by
    such company or association during the preceding
    year under workmen's compensation policies written
    by such companies or associations covering risks
    in this State according to the reports made to
    the Board of Insurance Commissioners as required
    by law. Said amount shall be collected at the
    same time and in the same manner as provided by
    law for the collection of taxes on gross premiums
    of such workmen's compensation insurance carriers.
    (Emphasis supplied.)
             No useful purpose will be served by discussion of
the distinction    between an occupation tax and other forms of
taxation. It is sufficient fcr your purpose that 'wehold
this tax is not an occupati?n tax. We believe the language
of the statute compels that conclusion, The tax is deposited
in a special fund with the State Treasurer as custodian to be
used for a scecial ournose, namely, to nay the cost of adminis-
tration of the Work;nen;sCompensation law-of which it is a part.
As said by the Supreme Court in the case of the Cit of Fort
Worth v. Gulf Refining Co., 125 Tex. 512, 83 S.W.  -T?+br-
          "An occupation tax is levied primarily for
     the purpose of raising revenue, and unless the
     measure before us is primarily a revenue measure,
     it is not an occupation tax. D D .'
          You are therefore respectfully advised that the tax
levied by Section 28, H.B. 433 of the 55th Legislature is not
_   --




    Hon. Robert S. Calvert, page 3 (~~-204)


    an occupation tax requiring one-fourth (l/4) of the same to be
    allocated to the Available School Fund as required by Section
    3 of Article VII of the Constitution of Texas.



                                 SUMMARY
                The tax levied by Section 28 of H.B. 433
                of the 55th Legislature is not for the
                purpose of raising revenue, but for the
                specific purpose of administering the
                Workmen's Compensation law of which it
                is a part, and is not an occupation tax
                requiring one-fourth (l/4) of same to
                be allocated to the Available School Fund
                as provided in Section 3 of Article VII
                of the Constitution of Texas.
                                   Very truly yours,
                                   WILL WILSON
                                   Attorney General

                                                   /
                                        : . L A&.&d
                                   ByL.$<     liar
                                     Assistant

    LPL:gs
    APPROVED:
    OPINION COMMITTEE
    H. Grady Chandler, Chairman
    J. C. Davis, Jr.
    Fred Werkenthin
    Grundy Williams
    REVIEWED FOR THE ATTORNEY GENERAL
    BY:
        Geo. P. Blackburn